DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 16/877295 and US Patent No. 10,659,751 B2
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,659,751 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 10,659,751 B2 as the claims of the current application are broader in scope than those of the issued patent.

Application 16/877295
US Patent No. 10,659,751 B2
Claim 1
Claim 3
Claim 2

Claim 3
Claim 3
Claim 4
Claim 1
Claim 5

Claim 6

Claim 7

Claim 8

Claim 9
Claim 1
Claim 10

Claim 11

Claim 12

Claim 13

Claim 14

Claim 15

Claim 16

Claim 17

Claim 18

Claim 19

Claim 20




Allowable Subject Matter
Claims 1-10 would be allowable once the outstanding obviousness type double patenting rejections listed above are resolved. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “computing depth information of one or more first pixels of the first image data and one or more second pixels of the second image data corresponding to the one or more first pixels based at least in part on the at least one filter type in common; and determining spatial information between a pixel of the one or more first pixels and a corresponding pixel of the one or more second pixels based on the depth information” as the references only teach functions for polarization and image synthesis processing, however the references fail to explicitly discloses the process of providing a common filter type among two different sets of filter types for separate images and the determining spatial correspondence regarding depth information of pixels based on having the common filter type in conjunction with the limitations remaining of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 2-10, these claims depend from claim 1, and thus would be allowed under the same rationale as provided above.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 11-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 11, none of the cited prior art alone or in combination provides motivation to teach “compute depth information of one or more first pixels of the first image data and one or more second pixels of the second image data corresponding to the one or more first pixels based at least in part on the at least one filter type in common; and determine spatial information between a pixel of the one or more first pixels and a corresponding pixel of the one or more second pixels based on the depth information” as the references only teach functions for polarization and image synthesis processing, however the references fail to explicitly discloses the process of providing a common filter type among two different sets of filter types for separate images and the determining spatial correspondence regarding depth information of pixels based on having the common filter type in conjunction with the limitations remaining of claim 11.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 20, this claim recites limitations similar in scope to that of claim 11, and thus is allowed under the same rationale as provided above.
In regards to dependent claims 12-19, these claims depend from claim 11, and thus are allowed under the same rationale as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619